Title: From James Madison to Louis-André Pichon, 16 July 1804 (Abstract)
From: Madison, James
To: Pichon, Louis-André


16 July 1804, Department of State. Acknowledges Pichon’s letter of 21 June, which states that despite the notice given by the French commercial agent in New York of the intention of the French frigates at that port to sail with the first fair wind, British warships at the same port were not detained according to the rule of twenty-four hours but immediately descended the river and anchored at Sandy Hook.
In recurring to the rule of twenty-four hours established by the U.S., a copy of which, though previously communicated, is enclosed, Pichon will see that the action mentioned in his letter does not violate the rule. The rule requires only that any armed ship of any nation not leave a U.S. port to cross the territorial line within twenty-four hours after the same line has been crossed by an enemy ship leaving the same port to go to sea. The rule therefore allows ships of the two nations the liberty to go to sea with the understanding that one of them may be ready before the other and have the intention to do so, and it renders it illegal for the other to follow within the prescribed time. This is not only impartial and reasonable in itself, but it conforms to universal practice.
In counting the twenty-four hours from the moment when the territorial line is crossed, the rule is equally appropriate and consonant with common practice. When the port and the position of the ships are a great distance from the ocean, counting from the time of the ship’s departure would, in certain cases, because of the influence of winds and tides, give vessels that wished to follow the facility to be at the ocean as quickly as those ships that had a right to benefit from the rule. In other cases it would give the latter an advantage of several hours more than the rule allots them. In the port of New York, the distance between the place where ships usually anchor and the open sea demonstrates the validity of this observation.
The result of viewing the subject correctly, in this way, is that whatever violation of the rule the British ships might have been able to commit in the case where the French ships had set sail at the time they had announced, no violation was actually committed; in consequence, there is no reasonable cause of complaint, unless one proves that the U.S. should have taken preventive measures against a possible violation and did not.
One can certainly not maintain that a neutral nation that allows belligerent ships to enter its ports is obliged to take measures of that kind based on a general suspicion that the rules of neutrality will not be voluntarily respected. All that can be expected of a neutral nation is that it pay reparations to the party injured by an actual violation when the law of nations makes a neutral nation responsible for the tort committed—a responsibility stipulated by the particular rule in question—and that when there are sufficient grounds for suspicion in a particular case, the neutral nation take reasonable and practical measures to prevent the violation. This is what was done as soon as it was known that the British commander, through his offensive misconduct, had lost all right to confidence in his respect for the law. He was denied the pilots deemed necessary for him to put to sea, and they were not permitted to return to his ship until being informed that he had renounced his plan to sail with the first fair wind.
The subject of another remark on Pichon’s part is that British ships take stations that in different respects violate the neutrality of U.S. ports to the disadvantage of France. Assures Pichon that whenever such irregularities come to the attention of the U.S. government, they will receive the attention they merit.
Finally, Pichon’s letter reports that a number of individuals have been impressed in the port of New York, and consequently within U.S. jurisdiction, by the commander of a British frigate. The president had already been informed of this base infraction of U.S. neutrality laws and had prescribed measures that the circumstance seemed to require. These measures will be carried out with an impartiality and a sincerity that will leave no doubt that the U.S. is as ready to fulfill the obligations as it is to maintain the rights of its neutrality.
 